DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Amendments to claims 1 and 27, the cancellation of claims 25-25, and the addition of claims 28-29, in the response filed July 14, 2021, have been entered.
Claims 1-3, 5-7, 9-12, 21-24, and 27-29 are currently pending in the above identified application. 
	
Claim Interpretation
Applicant points to p. 10 lines 10-13 of the application filed as providing support for the amendment “at least some of the holes formed on an outer side of the first layer that face way from the second layer by the mechanical needling are fully”, in the response filed Feb 20, 2019.  However, the cited portion of the specification merely teaches [t]he synthetic polymer fibres forming the nonwoven preferably comprises no staple fibres and/or so-called melt-blown fibres of synthetic polymer materials,” and does not address the needling process of the closure of the corresponding holes.  The originally filed disclosure does teach “[t]he heated surface of the calender smooths the surface of the outer side of the textile nonwoven layer (layer 1) facing away from the further textile nonwoven layer (layer 2) from protruding fibres or fibre ends and brings about a partial or complete closure of the needle holes” (see specification p. 5 lines 10-14), which provides support for the amendment.  This limitation is interpreted as restoring the original porosity to the nonwoven, widened by the penetration of the needle but reduced by the heated surface, not completely closure of the pores of the nonwoven.  This interpretation is support by the originally filed disclosure, specifically Fig. 1 and 2, p. 6 line 30 – p. 7 line 2.  Additionally, if the pores were to be completely closed, the nonwoven would no longer function as a filter.  This interpretation was adopted in the office action mailed May 31, 2019.
In claim 1, “no chemical binders” is interpreted as not excluding binder fibers as the instant disclosure cites the use of melt binder fibers or fibers having a minimum of one melt binder component 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-3, 5, 7, 9, 11, 22-24, and 28-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over USPN 5,283,106 to Seiler in view of USPN 6,991,113 to Nakajima, further in view of USPN 6,034,008 to Lim and/or US Pub. No. 2010/0282682 to Eaton.
Regarding claims 1-3, 5, 7, 9, 11, 22-24, and 28-29, Seiler teaches a multilayered filter material (filter medium) (Seiler, abstract) comprising a fine filter (first layer), wherein the fine filter (first layer) comprises a first nonwoven layer, specifically a spunbond nonwoven (first spunbonded nonwoven layer), comprising synthetic polymer fibers (Id., abstract, col. 3 lines 13-42); wherein the fine filter (first layer) has a weight per unit area of between 30 and 100 g/m2 (Id., col. 3 lines 3-7); wherein the synthetic polymer fibers of the fine filter (first layer) have a linear density between 1 and 6 dtex, preferably between 2 and 4 dtex (Id., col. 2 lines 58-64); and a depth filter (second layer) which is joined together to the fine filter (first layer) at their contact surfaces (applied to at least one side of the first layer), wherein the depth filter (second layer) comprises a second nonwoven, specifically a spunbond nonwoven, of synthetic fibers (Id., abstract, col. 2 lines 31-42, col. 3 lines 33-52); wherein the depth filter (second layer) has a weight per unit area of between 150 and 500 g/m2 (Id., col. 3 lines 5-7); wherein the 2, linear density of 3 dtex, and permeability of 4500m3/h/m2 (1250 l/m2sec) and a depth filter (prefabricated second layer) has a basis weight of 300 g/m2, linear density of 8 dtex, and permeability of 8000 m3/h/m2 (about 2222 l/m2sec) (Id., col. 5 line 51- col. 6 line 24), reading on the depth filter (prefabricated second layer) having a permeability greater than the air permeability of the fine filter (prefabricated first layer).  Seiler teaches the use of synthetic filament allows the variation of linear density and optimization of the filament mechanical properties (Seiler, col. 3 lines 21-25). Seiler teaches, for better removal of dust, that the filter comprises the fine filter on the clean air side so that the gas stream advantageously passes into the filter on the depth filter side, which has a high storage capacity and is intended to retain large dust 
While the reference does not specifically teach the claimed range of the synthetic polymer fibers of the fine filter (first layer) having a diameter in the range of 0.5 to 15 microns, the disclosed range of the prior art combination overlaps with the instant claimed range.  It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust and vary the linear density, and therefore the diameter, such as within the claimed range, motivated by the desire to successfully practice the invention of the prior art based on the totality of the teachings of the prior art.
Seiler is silent as to needling density.  Therefore, one of ordinary skill in the art would have been motivated to look to the prior art for guidance in order to successfully practice the invention of Seiler.  Seiler also does not appear to explicitly teach at least some of the holes formed on an outer side of the fine filter (prefabricated first layer) that faces away from the depth filter (prefabricated second layer) by the mechanical needling being fully closed.
However, Nakajima teaches a nonwoven fabric for a filter (filter medium) (Nakajima, abstract) comprising at a high-density layer (a first layer) comprising fibers having a small average denier (corresponds to the fine filter) and a low-density layer (a second layer) comprising fibers having a large 2 (Id., col. 6 lines 10-33), reading on the high-density layer (first layer) and the low-density layer (second layer) being coupled together by using mechanical needling of 40 to 100 punches per cm2.  Nakajima teaches that since the needle diameter is larger than the diameter of the pores in the high-density layer, the pore diameter in the high-density layer may be increased as a result of the needle punch process and teaches the needle punch process intertwining the fibers in adjacent layers (Id., col. 6 lines 9-35), reading on the punches producing holes having diameters in the high-density and low-density layers (first and second layer).  Nakajima teaches performing a calendar process on the high-density layer (outer side of the fine filter, or first layer) by applying a heated roller to make the surface smooth, secure certain dimensions for the nonwoven, and to raise the fibrous density (Id., col. 6 lines 54-67).  Nakajima also teaches the calendar process results in reduced pore diameter, reduction of the pore numbers, or clogging of the pores (Id., col. 7 lines 9-15).  Nakajima teaches the use of liquid to block the reduction of the pore diameter, reduction of the pore number, and clogging of the pore resultant of the fusion of the adhered part of the fiber to the calendar as well as to cause the fibers to be adhered, re-adhesion, and adhesion of the fuzz fibers to the other fibers such as the fiber to be adhered accompanied by fusing (Id., col. 7 lines 1-32).  Nakajima teaches that if the average pore size exceeds 60 micron, microparticles such as carbon particles easily pass through the pores and fail to provide sufficient cleaning (Id., col. 3 lines 36-39).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the filter of Seiler, wherein the fine filter and depth filer are joined by using mechanical needling of 40 to 100 punches per cm2 and the fine filter outer surface facing away from the depth filter is subjected to a calendar process as taught by Nakajima, motivated by the desire of forming 
The prior art combination is silent with regards to the embossing specifically being linen embossing (claims 1, 28).
However, Lim teaches a sheet for use in filtration that has been embossed using a rib and linen embossers (Lim, abstract, col. 12 lines 5-col. 13 line 28).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the filter of the prior art combination, wherein the embossing is linen embossing as taught by Lim, motivated by the desire of using conventionally known embossing pattern predictably suitable for use in filtration application.
The prior art combination does not explicitly teach the fibers of one or both of the prefabricated first layer and the prefabricated second layer comprising an antimicrobial finish (claims 1 29).
However, Eaton teaches a filtration article comprising a composite nonwoven fibrous web, wherein the fiber-forming material may contain various additive added to the fiber melt and extruded, including antimicrobial agents (Eaton, abstract, para 0102).

Regarding claim 2, the prior art combination does not teach the filter containing split fibers reading on the fine filter (prefabricated first layer) and the depth filter (prefabricated second layer) not containing split fibers (Seiler, all).
Regarding claim 3, the prior art combination teaches the filter being formed by combining two nonwovens, the fine filter (prefabricated first layer) and the depth filter (prefabricated second layer) (Seiler, abstract, col. 4 lines 36-41), reading on the filter medium consisting only of the fine filter (prefabricated first layer) and the depth filter (prefabricated second layer).
Regarding claim 5, the prior art combination teaches the fine filter (prefabricated first layer) and the depth filter (prefabricated second layer) nonwovens being formed from melt-spun thermoplastics (synthetic polymer) (Seiler, col. 3 lines 47-59), reading on the fine filter (prefabricated first layer) and the depth filter (prefabricated second layer) consisting of synthetic polymer fibers.
Regarding claim 7, the prior art application teaches the fine filter (prefabricated first layer) and the depth filter (second layer) being multilayered fine filters (prefabricated first layer) and depth filters (prefabricated second layer) (Seiler, col. 1 lines 54-55), which reads on the fine filter (prefabricated first layer) and the depth filter (prefabricated second layer) comprising a respective first and second plurality of layers.
Regarding claim 9, the prior art combination teaches the fine filter (first layer) and the depth filter (second layer) comprising thermoplastics, specifically melt-spun thermoplastics (Seiler, col. 3 lines 37-59).
claim 11, the prior art combination teaches the fine filter (prefabricated first layer) and the depth filter (prefabricated second layer) consisting of endless fibers and being spunbonded (Seiler, col. 3 lines 32-59), which reads on the fine filter (first layer) and the depth filter (second layer) having no staple fibers or melt-blown fibers made of synthetic polymer materials.
Regarding claim 22, the prior art combination teaches performing a calendar process on the high-density layer (outer side of the fine filter, or first layer) by applying a heated roller to make the surface smooth, secure certain dimensions for the nonwoven, and to raise the fibrous density (Nakajima, col. 6 lines 54-67).  A smooth surface would mean that there are no fibers protruding from the surface.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to calendar the surface of the fine filter (at least one surface of the filter) so that no fiber protrudes, motivated by the desire of forming a smooth surface as taught by Nakajima.
Regarding claim 23, the prior art combination teaches a specific embodiment wherein the depth filter has a permeability of 8000 m3/h/m2 (about 2222 l/m2sec) and a thickness of 2.70 mm with the fine filter layer has a thickness of 0.55 mm (Seiler, col. 5 line 51- col. 6 line 24).  The prior art combination also teaches the depth filter having a thickness from 2 to 20 times, preferably 3 to 10 times, the thickness of the fine filter, which generally has a thickness between 0.2-0.6 mm (Id., col. 2 lines 43-50).  With a fine filter thickness of 0.55mm, the depth filter would range from 1.1 to 11mm at 2 to 20 times the thickness of the fine filter, 1.65 to 5.5 mm at 3 to 10 times.  All other feature remaining the same, as the thickness increases, the permeability of the filter will decrease.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to increase the thickness of the depth filter of the prior art combination up to a thickness of 5.5 mm, motivated by the desire of using predictably suitable filter thicknesses as taught by Seiler and motivated by the desire to successfully practice the invention of the prior art based on the totality of the teachings of the prior art.  While the prior art combination is silent with regards to the air permeability of the depth filter with a larger 3/h/m2 (about 2222 l/m2sec).  Given the claimed range of 550 to 2200 l/m2s, it would have been obvious to one of ordinary skill in the art to expect the air permeability to be within the claimed the range given the breadth and vicinity of the starting air permeability.

Claims 6 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seiler in view of Nakajima, Lim, and Eaton, as applied to claims 1-3, 5, 7, 9, 11, 22-24, and 28-29 above, further in view of USPN 5,709,735 to Midkiff and USPN 5,401,446 to Tsai.
Regarding claims 6 and 10, the prior art combination teaches the nonwoven comprising crimped fibers and being formed from melt-spun filaments such as polyethylene or polypropylene (types of polyolefins) (Seiler, col. 1 lines 62-66, col. 3 lines 46-50).  The prior art combination also teaches the filter being used to remove dust (Id., col. 2 lines 24-30).  
The prior art combination does not teach the fine filter (first layer) and the depth filter (second layer) consisting of bicomponent fibers (claim 6) or the filter comprising additives that reduce static or additives that enable electrostatic charging (claim 10).  However, Midkiff teaches a filter medium having high stiffness formed from nonwoven webs of spunbond conjugate fibers (bicomponent) suitable in multilayer laminates used in HVAC systems and air filtration (Midkiff, abstract, col. 6 lines 31-66).  Midkiff teaches the fibers being conjugate side-by-side fibers that form crimped fibers formed from polyolefins (thermoplastic, synthetic polymer) (Id., col. 6 line 66 – col. 7 line 10).  Midkiff teaches crimped fibers have the advantage over uncrimped fibers in that they produce a more bulky web which therefore increases the fabric or web permeability, desirable for filters (Id., col. 7 lines 7-11). Midkiff teaches the nonwoven web being electret treated, which further increase filtration efficiency (Id., col. 8 lines 1-34).  Midkiff incorporates by reference the process discussed in USPN 5,401,446 (Id.), which teaches the use of a web comprising about 99 wt% to 70 wt% of a first polyolefin and from about 1 wt% to 30 wt% of a second polyolefin modified by grafting anionic or cationic group, resulting in the retention of charge longer (additives that enable electrostatic charging) (Tsai, col. 4 lines 24-43).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the spunbond nonwovens of the fine filter (first layer) and the depth filter (second layer), wherein the fine filter (first layer) and the depth filter (second layer) consist of the side-by-side conjugate fibers of Midkiff, containing the grafted polyolefin as part of the electret processing as taught by Midkiff, motivated by the desire of forming conventionally known crimped fiber forming spunbond nonwovens predictably suitable for use in filtration applications and predictably resulting in high bulk web with increased permeability, desirable in filtration applications, as well as improved filtration through the longer retention of charge as taught by Midkiff and Tsai.

Claims 12 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seiler in view of Nakajima, Lim, and Eaton, as applied to claims 1-3, 5, 7, 9, 11, 22-24, and 28-29 above, further in view of US Pub. No. 2010/0107881 to Healey.
Regarding claim 12, the prior art combination teaches the fiber of the filter having thermal and chemical resistance so that the webs are suitable for use at elevated temperatures (Seiler, col. 3 lines 13-27).  The prior art combination does not appear to explicitly teach the fine filter and/or depth filter comprising glass or mineral fibers.
However, Healey teaches a high efficient filter media comprising a finer fiber filtration layer (corresponding to the fine filter) and a coarse support layer (corresponding to the depth filter), wherein the upstream coarse support layer is formed from fibers having an average diameter greater than an average diameter of the fibers forming the downstream coarse support layer (Healey, abstract, para 0007-0010).  Healey teaches the fiber diameter of the various layers can vary and teaches the layers being formed from various techniques known in the art including spunbonding (id., para 0009, 0072).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the filter of the prior art combination, wherein the fine filter further comprises glass fiber, motivated by the desire of using conventionally known fiber predictably suitable in fine filtration layers of filter media as taught by Healey and to impart thermal resistance to the nonwoven.
Regarding claim 21, the prior art combination teaches the right choice of fiber denier, density of the fiber material and the packing density makes it possible to adapt the construction of the filter according to the present invention to the specific requirements of the various fields of application (Seiler, col. 3 lines 8-12).  
The prior art combination does not appear to teach the filter comprising a housing.
However, Healey teaches a high efficient filter media comprising a finer fiber filtration layer (corresponding to the fine filter) and a coarse support layer (corresponding to the depth filter), wherein the upstream coarse support layer is formed from fibers having an average diameter greater than an average diameter of the fibers forming the downstream coarse support layer (Healey, abstract, para 0007-0010).  Healey teaches the filter element including a housing disposed around the perimeter of the filter media, such as a frame (Healey, para 0016, 0102).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the filter of the prior art combination, wherein the filter material further comprises a housing as taught by Healey, motivated by the desire of forming conventionally known filters suitably for installation and based on the desire purpose of the filter material.

Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seiler in view of Nakajima, Lim, and Eaton, as applied to claims 1-3, 5, 7, 9, 11, 22-24, and 28-29 above, further in view of US Pub. No. 2010/0307338 to Hassman.
Regarding claim 27, the prior art combination teaches the use of binder fibers in the nonwovens and teaches the use of polyesters such as polyethylene terephthalate (Seiler, col. 3 lines 32-42).  
The prior art combination does not explicitly teach the binder fiber being bicomponent fiber having a first component of polyethylene terephthalate and a second component of modified polyethylene terephthalate.
However, Hassman teaches a multilayered filter medium formed of pleatable nonwoven fabrics, particularly spunbonded nonwoven fabrics (Hassman, abstract, para 0024).  Hassman teaches particularly advantageous spunbonded nonwoven fabrics using fibers which consist up to at least 85 mol % of polyethylene terephthalate (PET) with the remaining 15 mol % then comprise dicarboxylic acid units and glycol units which act as so-called modification agents and which permit the specialist in the art to influence the physical and chemical properties of the manufactured filaments in a targeted manner (Id., para 0026).  Hassman also teaches the use of hot-melt adhesive fibers comprising polyesters or mixture of polyester, specifically bicomponent fibers with a PET core and low melting PET copolymer of sheath, such as polyethylene terephthalate modified by isophthalic acid or aliphatic dicarboxylic acids (Id., para 0029-0030).
It would have been obvious to one or ordinary skill in the art at the time the invention was made to form the filter of the prior art combination, wherein polyester fibers comprise the modified PET fibers of Hassman, including the use of PET core, modified PET sheath bicomponent adhesive fibers, motivated by the desire of using conventionally known polyester spunbonded fibers predictably suitable for use in filters and by the desire to influence the physical and chemical properties of the fibers in a targeted manner.

Response to Arguments
Applicant's arguments filed July 14, 2021 have been fully considered but they are moot based on the current grounds of rejection, necessitated by amendment.   Applicant’s arguments pertain to the previous prior art failing to teach the new claim limitations.  However, as detailed above, Lim and Eaton, in combination with the previous prior art, render obvious to the claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ANN GILLETT whose telephone number is (571)270-0556.  The examiner can normally be reached on 7 AM- 5:30 PM EST M-H.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER A GILLETT/Examiner, Art Unit 1789